                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-127-FDW-DCK

 JACK THOMPSON,                                     )
                                                    )
                    Plaintiff,                      )
                                                    )
        v.                                          )           ORDER
                                                    )
 APPLIED SERVICES AUGMENTATION                      )
 PARTNERS, INC.,                                    )
                                                    )
                   Defendant.                       )
                                                    )

       THIS MATTER BEFORE THE COURT on “Defendant’s Motion To Extend Deadline

To Respond To Plaintiff’s Motion For Notice And Joinder” (Document No. 57) filed December

20, 2019. This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C.

§636(b), and immediate review is appropriate. Having carefully considered the motion and the

record, and for good cause shown, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that “Defendant’s Motion To Extend Deadline To

Respond To Plaintiff’s Motion For Notice And Joinder” (Document No. 57) is GRANTED.

Defendant shall have up to and including January 6, 2020 to file a response to “Plaintiff’s Motion

For Notice And Joinder” (Document No. 55).

       SO ORDERED.


                                    Signed: December 23, 2019




      Case 3:19-cv-00127-FDW-DCK Document 58 Filed 12/23/19 Page 1 of 1
